Citation Nr: 0200550
Decision Date: 01/31/02	Archive Date: 03/15/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420
 
DOCKET NO.  01-05 218A	)	DATE JAN 31, 2002
	)
	)


ORDER


     The following corrections are made in a decision issued by the Board of Veterans Appeals (Board) in this case on January 15, 2002, on questions of whether there was clear and unmistakable error in May 1955, March 1980, and September 1982 Board decisions:

     On pages 2 through 7, the header at the top of each page is changed from "XXXXX XXXXXX C XX XXX XXX" to "XXXXXXX X. XXXXX C XX XXX XXX."



		
	MARK F. HALSEY
	Member, Board of Veterans Appeals


Citation Nr: 0200550	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-05 218A	)	DATE
	)
	)


THE ISSUES

1.  Whether a May 23, 1955 decision of the Board of Veterans' 
Appeals (Board) should be reversed or revised on the grounds 
of clear and unmistakable error (CUE).

2.  Whether a March 28, 1980 decision of the Board should be 
reversed or revised on the grounds of CUE.

3.  Whether a September 20, 1982 decision of the Board should 
be reversed or revised on the grounds of CUE.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a right 
hip disability is the subject of a separate decision of the 
Board).


REPRESENTATION

Moving party represented by:  The American Legion



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1953.

In May 2001, the veteran filed a motion in which he asked 
that the Board's May 23, 1955, March 28, 1980, and 
September 20, 1982, decisions be revised or reversed on 
grounds of CUE.  See 38 U.S.C.A. § 7111 (West Supp. 2001); 
38 C.F.R. § 20.1400 (2001).  This decision constitutes the 
Board's determination on this motion.


FINDINGS OF FACT

1.  By a decision entered on May 23, 1955, the Board denied 
the veteran's claim of service connection for a right hip 
disability.

2.  By a decision entered on March 28, 1980 and on 
September 20, 1982, the Board denied applications to reopen 
the previously denied claim of service connection for a 
right hip disability.

3.  The veteran's allegations of error with respect to the 
Board's May 23, 1955, March 28, 1980, and 
September 20, 1982, decisions amount to no more than a 
disagreement with how the Board weighed or evaluated the 
facts before it.



CONCLUSION OF LAW

The veteran has not satisfied the threshold pleading 
requirements for the revision of any Board decision on 
grounds of CUE.  38 U.S.C.A. § 7111 (West Supp. 2001); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action of January 1954, the RO denied the 
veteran's claim of entitlement to service connection for a 
right hip disability, finding that right hip disability 
preexisted, and was not aggravated by, service.  The veteran 
appealed the RO's January 1954 decision to the Board, and by 
a decision entered on May 23, 1955, the Board denied the 
appeal.  By rating action of January 1979, the RO denied the 
veteran's application to reopen the previously denied claim 
of entitlement to service connection for a right hip 
disability.  The veteran filed an appeal and by a decision 
entered on March 28, 1980, the Board denied it.  By rating 
action of April 1981, the RO again denied the veteran's 
application to reopen the previously denied claim of 
entitlement to service connection.  The veteran filed an 
appeal and by a decision entered on September 20, 1982, the 
Board denied it. 

The veteran has filed a motion requesting that the Board's 
May 23, 1955, March 28, 1980, and September 20, 1982, 
decisions be revised or reversed on the grounds of CUE.  See 
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 20.1400 
(2001).  In support of his motion, in a written statement 
received in May 2001, the veteran indicated that the 1954 
rating decision and subsequent Board decisions were flawed 
because the RO and the Board never properly evaluated the 
evidence of record.  He claimed that a chronic infection of 
the right hip present upon separation from service, the 
residuals of an in-service right hip surgery, and the 
category 3 lower body profile assigned by the treating 
physician, along with the need for assistance when walking, 
showed that a grant of service connection was 

warranted on the basis of in-service aggravation.  He 
further claimed that his disability should have been obvious 
when he was examined by a physician with the appropriate 
credentials, and that when considered with other evidence of 
record, a fair and objective approach to the evidence 
required a grant of service connection.  He claims that the 
prior Board decisions are clearly erroneous because it is 
medically and scientifically impossible for anyone to have 
evaluated him and not determine that he had chronic 
residuals from the right hip surgery.  He argues that any 
reasonable fact-finder would have concluded that the pre-
service tuberculosis of the right hip was aggravated by the 
training and physical activities described by him, and was 
consistent with the circumstances, conditions, and hardships 
of his service.  

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2001).  It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Id.

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2001).  In order to prevail on such a motion, it 
must be established that there was an error in the Board's 
adjudication, and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2001).  If it 
is not clear that a different result would have ensued, the 
error complained of cannot be "clear and unmistakable."  
Id.  A disagreement with how the Board weighed or evaluated 
the facts in a particular case is not CUE.  38 C.F.R. 
§ 20.1403(d)(3) (2001).

If a party wishes to have a motion for CUE considered on the 
merits, he must set forth clearly and specifically the 
alleged error of fact or law in the Board decision, 

the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  38 C.F.R. § 20.1404(b) (2001).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, id., and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-
filing.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 
698-99 (Fed. Cir. 2000), reh'g denied, Nos. 99-7061, 99-
7071, 99-7084, 99-7085, 2001 U.S. App. LEXIS 1314 (Fed. Cir. 
Jan. 2, 2001) (invalidating 38 C.F.R. § 20.1404(b) to the 
extent that it allowed insufficiently pled motions to be 
denied without further opportunity to re-file).

(With respect to the veteran's argument that there was CUE 
in a January 1954 rating decision denying service connection 
for a right hip disability, the Board notes that the 
January 1954 rating decision has been subsumed by a final 
decision of the Board, entered on May 23, 1955, which 
affirmed the RO's denial of service connection.  See 38 
C.F.R. § 20.1104 (2001).  As a matter of law, the RO 
decision that was appealed to the Board can not now be 
challenged on the basis of CUE.  See VAOPGCPREC 14-95, 60 
Fed. Reg. 43187 (1995) (a claim of CUE under 38 C.F.R. § 
3.105(a) concerning a RO decision may not be considered 
where the Board has reviewed the entire record of the claim 
and has denied the benefit previously denied in the RO 
decision).)  

As noted above, the veteran contends that the Board reached 
the wrong result when it denied his initial service 
connection claim and subsequent applications to open.  The 
veteran argued that the Board never evaluated the evidence 
properly and that any reasonable fact-finder would have 
concluded differently since it is medically and 
scientifically impossible not to find that the veteran 
suffered from residuals of the in-service right hip surgery.  

The Board finds that the veteran has not made a legally 
sufficient motion of CUE.  He has failed to allege that the 
correct facts, as they were known at the time of the 

Board decisions, were not before the Board, or that the 
statutory or regulatory provisions then extant were 
incorrectly applied.  Neither has the veteran provided 
reasons as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result of the previous adjudications would have been 
manifestly different but for an error.  Instead, the 
veteran's arguments amount to a disagreement with how the 
Board weighed or evaluated the facts, and, therefore, cannot 
be the basis of a valid claim of CUE.  See 38 C.F.R. 
§ 20.1403(d)(3) (2001).  Moreover, to the extent that the 
veteran has submitted evidence generated subsequent to these 
Board decisions, the Board notes that a finding of CUE must 
be based only on the law and record that existed when the 
challenged decision was made.  See 38 C.F.R. § 20.1403(b) 
(2001).

For the foregoing reasons, the Board finds that the veteran 
has failed to satisfy the threshold pleading requirements 
for the revision of the May 23, 1955, March 28, 1980, or 
September 20, 1982 Board decision on grounds of CUE.  
Accordingly, his motion is dismissed without prejudice to 
re-filing.

In deciding this motion, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this motion.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).  The United States Court of Appeals for 
Veterans Claims, however, has held that the VCAA is not 
applicable to motions for revision of a Board decision on 
the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).

	(CONTINUED ON NEXT PAGE)

ORDER

The motion is dismissed without prejudice.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 




